Citation Nr: 0529084	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  01-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 2000, the RO denied service 
connection for hearing loss in the right ear, granted service 
connection for hearing loss in the left ear, and assigned a 
noncompensable evaluation for it, effective September 1999.  
The veteran disagreed with the denial of service connection 
for hearing loss in the right ear and with the noncompensable 
evaluation assigned for the left ear hearing loss.  This case 
has been before the Board in October 2003 and again in 
November 2004, and was remanded on each occasion for 
additional development of the record and to ensure due 
process.  Based, in part, on the findings of a Department of 
Veterans Affairs (VA) examination conducted in May 2005, the 
RO, in a rating action dated the following month, granted 
service connection for hearing loss in the right ear.  A 
noncompensable evaluation was assigned for the veteran's 
service-connected bilateral hearing loss, effective September 
1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that a compensable rating should be 
assigned for bilateral hearing loss.  When the RO granted 
service connection for hearing loss in the right ear in the 
June 2005 rating decision, it resulted in both ears being 
service-connected for hearing loss.  However, in the 
supplemental statement of issued in later that month, the RO 
continued to characterize the issue as entitlement to a 
compensable evaluation for hearing loss only in the left ear.  
In addition, it is noted that the RO made no mention of the 
findings recorded on the May 2005 VA examination.  The RO 
indicated on the rating decision in June 2005 that it 
considered the grant of service connection to be a complete 
grant of the benefit sought on appeal.  In view of the fact 
that the veteran had already sought a higher initial rating 
for his service-connected hearing loss, the Board believes 
that the issue on appeal is characterized as set forth on the 
cover page.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a supplemental 
statement of the case that addresses the 
issue of entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  The supplemental statement 
of the case should include the findings 
of the VA audiometric examination 
conducted in May 2005.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


